Citation Nr: 1441654	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  09-26 106	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction rests with the RO in Denver, Colorado, from which the appeal was certified.  

The Veteran testified at an August 2011 Board hearing held at the RO; a transcript is of record. 

Review of the record reveals that there has been substantial compliance with the directives of the Board's March 2014 remand; an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's hearing loss was not caused by or aggravated by an incident of service origin.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A December 2007 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The January 2008 examination was inadequate because the examiner did not address the demonstrated upward decibel shift that occurred between pre-induction and separation; however, the June 2014 VA examination was adequate for rating purposes. 38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The June 2014 VA examiner elicited the Veteran comments concerning his situations of greatest hearing difficulty, which the Veteran identified as understanding conversations in areas of background noise.  The audiology examiner also conducted complete audiograms and provided a reasoned medical explanation for the conclusions stated in the opinion.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing the Acting VLJ (AVLJ) noted the elements that were lacking to substantiate the Veteran's claim.  The Veteran was assisted at the hearing by an accredited representative who with the AVLJ asked questions to ascertain the Veteran's disability's history and etiology.  The record does not reflect that pertinent evidence that would substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Review of the record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  Service connection for sensorineural hearing loss may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset, frequency, duration, and severity of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303 -04. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight. In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).

Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury during active service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran contends that his currently diagnosed bilateral hearing loss is related to service, and is the result of exposure to acoustic trauma during service from artillery fire, mortar fire, and heavy equipment while stationed in Vietnam.  He also reported that he has experienced decreased hearing acuity bilaterally since service; statements from his wife and sister also support the Veteran's assertion of decreased hearing acuity since service.  The Veteran served in the Republic of Vietnam as an equipment maintenance engineer, thus noise exposure during service from heavy equipment is consistent with the circumstances of his service.  38 U.S.C.A. § 1154.

Prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The audiological findings for the July 1966 audiogram have been converted to the ISO standard for the purposes of this deicsion.  The converted July 1966 pre-induction examination audiogram results showed puretone thresholds, in decibels, of 15, 10, 10, 50, and 55, bilaterally, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  At the May 1969 service separation examination, the puretone thresholds in decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, were 10, 20, 20, 10, and 30 in the right ear, and 20, 20, 20, 40, and 30 in the lfet ear.

Based on these documented clinical findings, the Board finds that the Veteran had preexisting bilateral hearing loss at service entrance at 3000 Hertz and 4000 Hertz, but also that his hearing acuity worsened at 1000 Hertz and 2000 Hertz between his service entrance and service separation.  38 C.F.R. § 3.385 (2013); Savage v. Shinseki, 24 Vet. App. 259 (2011); c.f. Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  The post-service evidence of record, including the June 2014 VA examination report, also reflects a current diagnosis of bilateral hearing loss.  38 C.F.R. § 3.385. 

However, whiel the record reflects a currently diagnosed hearing loss disability, the preponderance of the competent and credible evidence of record shows that the Veteran's bilateral hearing loss was not caused or aggravated by his military service.  Based on electronic hearing testing conducted at enlistment and at discharge, the June 2014 VA examiner opined that the Veteran's hearing loss was not caused by or aggravated by an event in military service.  In support of this conclusion, the examiner noted that the Veteran did not have a permanent positive threshold shift greater than normal variability at any frequency between 500 Hertz and 6000 Hertz during service.  While recognizing that the Veteran was exposed to hazardous noise levels in service, the examiner found that the Veteran did not sustain a resulting aura nerve injury while in service.  The examiner also cited several medical articles including the Noise and Military Service - Implications for Hearing Loss and Tinnitus, Institute of Medicine, National Academy of Sciences, 2006 and the Occupational Noise-Induced Hearing Loss, American College of Occupational and Environmental Medicine Task Force.  Both studies noted that there is insufficient evidence to determine whether permanent noise-induced hearing loss can develop long after the cessation of the noise exposure.  

This opinion was based on the examiner's consideration of the Veteran's service treatment records as well as a demonstrated lack of a threshold shift beyond normal variability while in service.  The examiner acknowledged that the Veteran was exposed to hazardous noise levels while in service, but noted that there was no evidence of a resulting hearing injury in service, and that current medical literature was insufficient to determine whether hearing loss can develop long after the cessation of the noise exposure.  No competent opinions of record contradict this conclusion, and the Board affrords it significant probative weight.  

To the extent that the Veteran, his wife, and sister report that his current hearing loss is related to service, their accounts are not competent evidence as the record does not establish that they have received medical training to offer nexus opinions, as opposed to lay observations.  Simply put, statements to the etiology of medical conditions like hearing loss (versus subjective observations of decreased hearing acuity) are not within the purview of laypersons.  Compare Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) to Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, their opinions are outweighed by the well-reasoned conclusion offered by the VA examiner.  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


